Citation Nr: 1627034	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-20 281A	)	DATE
	)
	)

On appeal from the
Department of  Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for varicose veins, right lower extremity, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for varicose veins, left lower extremity, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	 Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from April 1999 to April 2004, and from August 2004 to March 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Phoenix Regional Office (RO) of the Department of  Veterans Affairs (VA).  A notice of disagreement was received in July 2011; a statement of the case was issued in May 2014; and a substantive appeal was received in June 2014.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent several VA examinations (August 2010, November 2010, November 2013, February 2014, and April 2016).  However, the Board notes that the most recent VA examinations contain several internal inconsistencies.

For example, in addressing the Veteran's symptoms, the February 2014 VA examiner checked every box on the Disability Benefits Questionnaire (DBQ).  These symptoms range from asymptomatic visible varicose veins (the rating criteria for a noncompensable rating) to constant pain at rest (one of the criteria for a 100 percent rating).  Moreover, the examiner checked off every symptom in between: aching and fatigue in leg after prolonged standing or walking, and intermittent edema (two of the criteria for a 10 percent rating); persistent stasis pigmentation (a criterion noted in the 40 percent and 60 percent rating criteria); etc.  The Board finds that the Veteran's disability cannot be both "asymptomatic" and manifested by numerous other symptoms.  

Likewise, the April 2016 examiner checked all but one of the listed symptoms, while at the same time checking off that the Veteran had asymptomatic palpable varicose veins and asymptomatic visible varicose veins.  The examiner reported that the Veteran had edema that was both "persistent" (which would warrant a rating of 20 percent or higher) and "intermittent" (which would warrant a 10 percent rating).  He reported that the Veteran had both incipient stasis pigmentation or eczema and persistent stasis pigmentation or eczema.  He reported that symptoms are relieved by elevation of the extremities and relieved by compression hosiery; but at the same time noted that the Veteran's pain was constant even at rest.  

Given the inconsistencies in the examination reports, the Board finds that neither the February 2014 or April 2016 VA examination is adequate for rating purposes.  Consequently, the Board finds that a new examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination for the purpose of determining the current severity of varicose veins.  The claims file should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any special tests deemed medically advisable should be conducted.  

The examiner should recognize that the symptoms listed in the DBQ reflect various degrees of severity, and that checking off each symptom results in internal inconsistencies and an inadequate examination report. 

The examiner is advised that the Veteran is competent to report injuries and symptoms.  

Review the DBQ report for any inconsistences, such as those noted in the Remand body above, and take corrective action if necessary.

2.  After completion of the above, review the entire record and determine if the benefits sought can be granted.  If the issues remain denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
 Veterans Law Judge, Board of  Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of  Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



